                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. S:20-CV-399-D



COLORADO BANKERS LIFE            )
INSURANCE COMPANY,               )
                                 )
                     Plaintiff,  )
                                 )
             v.                  )                             ORDER
                                 )
DAMASCUS ASSET MANAGEMENT, LLC, )
et al.,                          )
                                 )
                     Defendants. )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 24], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 20], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This !.Oday of July 2021.




                                                      J~C.DEVEilID
                                                      United States District Judge




           Case 5:20-cv-00399-D Document 29 Filed 07/20/21 Page 1 of 1
